      Case 1:20-cv-00488-DAD-JLT Document 7 Filed 02/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9
      ALLEN HAMMLER,                                       NO. 1:20-cv-0488 NONE JLT (PC)
10
                         Plaintiff,                     ORDER CLOSING CASE
11
             v.
12

13    RALPH DIAZ, et al.,

14                       Defendants.

15
            Plaintiff was previously directed to submit the filing fee in full before proceeding with this
16
     action. (Doc. No. 6.) The date for submitting the filing fee has now passed, and plaintiff has not
17
     paid the fee or sought an extension of time to do so.
18
            Accordingly, the court ORDERS the Clerk of Court to:
19
            1. Term all pending motions; and
20
            2. Close this action for failure to pay the filing fee.
21

22   IT IS SO ORDERED.

23      Dated:     February 2, 2021
24                                                      UNITED STATES DISTRICT JUDGE

25

26

27

28


                                                       1
